99 F.3d 448
321 U.S.App.D.C. 309
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Joseph L. COPELAND, Appellant,v.PRC, INC., Appellee.
No. 95-7221.
United States Court of Appeals, District of Columbia Circuit.
Sept. 20, 1996.Rehearing Denied Nov. 15, 1996.

Before:  SILBERMAN, ROGERS, and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED and ADJUDGED that the order of the district court filed August 9, 1995, be affirmed.  The record shows the Equal Employment Opportunity Commission ("EEOC") received appellant's charge of employment discrimination either February 28 or March 21, 1994.  Even if EEOC had received the charge on February 28, 1994, the charge would not have been timely because that date is outside the 300-day period provided by 42 U.S.C. § 2000e-5(e) and 29 U.S.C. § 626(d).  Appellant concedes that he does not know when the charge was filed with EEOC, and the district court correctly held that he did not present evidence that the charge was filed within the 300-day period sufficient to withstand appellee's summary judgment motion.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.